Citation Nr: 1025267	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-32 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an earlier effective date for the grant of service 
connection for breast cancer.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw


INTRODUCTION

The veteran served on active duty from April 1988 to April 1992.  

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 2008 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, in 
which service connection for breast cancer was granted and 
evaluated at 100 percent disabling, effective in November 2007.


FINDINGS OF FACT

1.  In an October 2005, the Veteran filed a claim for a condition 
of the breasts described as a lump requiring surgery.  This claim 
was received on October 26, 2005.  

2.  In a March 2006 rating decision, the RO granted entitlement 
to service connection for a scar, right breast, as the residual 
of benign (i.e., not malignant) mass.   The RO assigned a 
noncompensable evaluation.  

3.  In October 2006, VA treatment records show the Veteran 
presented with complaints of a lump in her breast.  A November 8, 
2006 VA treatment record documented abnormal mammogram findings 
and additional views were ordered.  These tests confirmed an 
abnormality and, ultimately, led to a clinical diagnosis of right 
breast cancer in February 2007.  

4.  In a November 2007 statement, a VA hematology/oncology 
medical doctor (MD) opined that the right breast cancer diagnosed 
in 2007 was a progression of the condition manifested by right 
breast lump during the Veteran's active service in 1990.  

5.  Breast cancer was granted in a July 2008 rating decision, and 
assigned a 100 percent evaluation.

6.  Where new and material evidence is received prior to the 
expiration of an appeal period, VA regulations direct that it 
shall be considered as having been filed in connection with the 
claim which was pending at the beginning of the appeal period 
(see 38 C.F.R. § 3.157(b) (2009). 

7.  The claim for a condition of the breasts described as a lump 
requiring surgery received by the RO on October 26, 2005 is the 
earliest document in the claims folder which may be accepted as a 
claim for service connection for a breast condition.  

8.  The November 8, 2006 VA treatment entry of an abnormal 
mammogram is the earliest clinical finding documenting the 
presence of breast cancer.  


CONCLUSION OF LAW

The criteria for an effective date of November 8, 2006, but no 
earlier, for the grant of service connection for right breast 
cancer are met. 38 U.S.C.A. § 5102, 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Letters dated in January and April 2008 satisfied 
the duty to notify provisions for the underlying issue of service 
connection for breast cancer after which the claim for service 
connection was adjudicated.  See 38 C.F.R. § 3.159; Kent v. 
Nicholson, 20 Vet. App. 1 (2006); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, as the Veteran's claim 
for an earlier effective date for the grant of service connection 
for breast cancer, was appealed directly from the initial rating 
assigned, no further action under section 5103(a) is required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008); See also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

Moreover, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's service 
treatment records, as well as her identified VA treatment records 
and records from the Social Security Administration (SSA).  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has also provided the 
Veteran with medical examination, and has received the opinion of 
the Veteran's treating VA physician as to the etiology of the 
Veteran's breast cancer.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 493.  

II.  Earlier Effective Date

The applicable statute and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and award 
of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The effective date for service connection will be the day 
following separation from active service or the date entitlement 
arose if the claim is received within one year following 
separation from service.  Otherwise, it will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2) 
(2009).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  
A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action indicating an intent to 
apply for one or more benefits under the laws administered by VA, 
from a Veteran or his representative, may be considered an 
informal claim. Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the Veteran, it will be considered filed as 
of the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 
3.152, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets certain 
requirements, will be accepted as an informal claim for benefits 
if the report relates to a disability, which may establish 
entitlement.  38 C.F.R. § 3.157(a); see also 38 C.F.R. § 
3.155(c).  Once a formal claim for compensation has been allowed 
or a formal claim for compensation disallowed, receipt of VA 
medical records or private medical records may be accepted as an 
informal claim under limited circumstances.  See 38 C.F.R. § 
3.157(b).  Those circumstances provide, in pertinent part, that 
the date of receipt of evidence from a private physician or 
layman will be accepted as the date of receipt of a claim only 
when the evidence furnished by or on behalf of the claimant is 
within the competence of the physician or lay person and shows a 
reasonable probability of entitlement to benefits.  See 38 C.F.R. 
§ 3.157(b)(2).

A report of examination or hospitalization may be accepted as an 
informal claim for an increased disability evaluation, but only 
after there has been a prior allowance or disallowance of a 
formal claim for compensation.  38 C.F.R. § 3.157.

Where new and material evidence is received prior to the 
expiration of the appeal period, or prior to the appellate 
decision if a timely appeal has been filed, it will be considered 
as having been filed in connection with the claim which was 
pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.157(b) (2009).  

In October 2005, the Veteran filed a claim for service connection 
for a condition of the breasts described as a "lump requiring 
surgery."  Service connection for a residual scar, right breast, 
was granted in a March 2006 rating decision.  A noncompensable, 
zero percent, evaluation was assigned effective in October 2005.  
Notice of this decision was provided by a letter dated in April 
2006.

The Veteran did not appeal the evaluation or effective date 
assigned.  However, VA treatment records show the Veteran 
reported in October 2006 that she had detected a lump in her left 
breast.  Mammogram was scheduled and a VA treatment entry dated 
November 8, 2006 shows that the findings were abnormal.  
Additional views were ordered.  A treatment entry dated November 
21, 2006 shows that the final assessment was BIRADS:4, suspicious 
finding in the right breast.  Biopsy was recommended.  Results of 
stereotactic right breast biopsy conducted in December 2006 show 
that further biopsy was recommended.  The Veteran underwent 
biopsy of the right breast in February 2007, and was diagnosed 
with ductal carcinoma in situ.

In November 2007, the Veteran submitted the November 2007 
statement from her treating VA physician.  The physician, a 
hematology/oncology MD, observed that the Veteran had a history 
of right breast mass first noticed in 1990, which was during her 
active service.  A mammogram was done which showed the mass and 
was labeled benign.  No biopsy was conducted and only routine 
focused breast examination was recommended.  Later, the Veteran 
noticed changes in the mass that triggered a series of work-ups 
that ended with a right breast biopsy that was positive for 
breast ductal carcinoma.  The physician opined that although the 
breast cancer diagnosis was established in February 2007, the 
Veteran clearly had the right breast lump detected in 1990 while 
she was on active service and that the mass progressed to breast 
cancer.

The claim for service connection for breast cancer was granted in 
a July 2008 rating decision and evaluated as 100 percent 
disabling, effective November 16, 2007.  The effective date 
assigned was, in fact, the date the claim for service connection 
for breast cancer received.

However, in this case, the March 2006 rating decision was issued 
in response to a claim for a condition of the breasts described 
as a lump requiring surgery.  The RO service-connected the 
residual scar, in part finding that the condition for which the 
biopsy was conducted was determined to be a benign mass.  
Clinical evidence documenting the presence of a malignant mass 
was received within a year following the April 2006 notification 
of the March 2006 rating decision.  Specifically, VA treatment 
records showing abnormal results by mammogram were dated in 
November 2006, follow-up testing also showing abnormal results 
were dated in November and December 2006, and the actual 
diagnosis of the cancer itself was clinically confirmed in 
February 2007.

Accordingly, the earliest document that can be accepted as a 
claim for breast cancer is the October 2005 claim for a condition 
of the breasts claimed as a lump requiring surgery, which was 
received on October 26, 2005.  The earliest medical evidence of a 
clinical abnormality of the breast is the November 8, 2006 
mammogram findings.  These findings led to the biopsy that 
detected the right breast malignancy in February 2007.

As to the possibility of an informal claim for service connection 
for breast cancer or a breast cancer presented by VA examination, 
VA treatment records, or private medical health care providers, 
there had been no formal claim which was granted or denied prior 
to the October 2005 claim for a breast condition.  See 38 C.F.R. 
§ 3.157(b).  The record shows that a prior denial was of record, 
however, the claim received by the RO in April 1992 was for 
service connection for a gynecological condition, burns of the 
left hand and a bilateral foot condition.  The claim was denied 
in July 1992 for failure to prosecute the claim.  The Veteran did 
not report for VA examination scheduled in May 1992.  A 
handwritten note on the face of the examination request shows the 
notification was undeliverable.  A record of the denial reflects 
that the Veterans' whereabouts were unknown.  There are no 
documents filed by the Veteran between the denial notification, 
dated in July 1992 and the Veteran's claim, filed in October 
2005, which may be accepted as a claim for service connection for 
a breast condition, benign or malignant.

The record thus presents no evidence of an unadjudicated claim, 
an informal claim, or intent to file a claim for a service 
connection for a breast condition, benign or malignant, prior to 
October 26, 2005.

There is no other medical evidence documenting clinical findings 
of malignancy earlier than the results of the mammogram reported 
November 8, 2006.  See 38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. § 
3.400(b)(2) (2009).

The Board notes the discrepancy between the Veteran's description 
of a lump in her left breast and the clinical findings of 
abnormality in the right breast.  The clinical findings, and the 
Veteran's VA physician's statement, consistently discuss findings 
in the right breast.  Service connection was granted for breast 
cancer, without regard to the right or left, based on clinical 
findings of right breast cancer.  Given that, and the observation 
that reference to a left breast from the patient's point of view 
is the right breast to a clinician's point of view, the Board 
finds the discrepancy is not sufficient to render the Veteran's 
testimony incredible or to reduce the probative value of the 
clinical evidence of record.

The evidence supports the assignment of an effective date of 
November 8, 2006, but no earlier, for the grant of service 
connection for breast cancer.  The preponderance of the evidence 
is against the assignment of an effective date earlier than 
November 8, 2006.  There is no doubt to be resolved; and an 
effective date of November 8, 2006 and no earlier, is warranted.  




ORDER

An effective date of November 8, 2006, but no earlier, for the 
grant of service connection for breast cancer, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.   



____________________________________________
MATTHEW TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


